DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW-508865 in view of Martin (US2009/0128431).
TW-508865 discloses a heating wire structure for a glass of a vehicle having a battery (10) comprising a sheet of glass (1), heating wires (2) in one direction connected to terminals of the battery (Figure 1), vertical bars (5a, 5b) at both ends of glass, antenna line (4) intersecting heating wires (2; Figure 1; abstract), a ceramic layer (15) formed at intersecting areas between heating wires (2) and antenna line (4; Description, page 5, lines 17-20) and is located between the heating wires and antenna line wherein the ceramic layer to match in shape each intersecting area and extends along one of the antenna line or heating wires by a predetermined range (Figure 1), heating wires are horizontal (Figure 1), antenna line is vertical (Figure 1).  TW-508865 does not disclose an enamel part formed around the edge of the glass.  Martin discloses an enamel part (27) formed around the edge of the glass (Figure 3C).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the enamel of Martin in the heating wire structure of TW-508865 because, an enamel part allows for wiring to be concealed.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW-508865 in view of Martin as applied to claim 1 above, and further in view of Doi et al (US2018/0123219).
TW-508865 in view of Martin discloses all of the recited subject matter except terminals connected to cathode and anode of the battery.  Doi et al discloses cathode and anode bus bars (32a, 32b; para. 0021).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included cathode and anode bus bars as taught by Doi et al in the heating wire structure of TW-508865 in view of Martin because, terminals connected to cathode and anode of battery act as a more efficient and alternative way of supplying power.



Response to Arguments
6.	Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive.  Applicant argues prior art TW-508865 does not discuss or address the shape of the ceramic layer (15) to minimize exposure of the insulation layer to the outside by matching its shape with the shape of the overlapping portion.  Examiner notes Applicant does not claim minimizing exposure of ceramic layer to the outside by matching its shape with the overlapping portion.  Applicant merely claims ceramic layer to match in shape each intersecting area and to extend along one of the antenna lines or heating wires.  Using broadest reasonable interpretation, Examiner submits that even though ceramic layer (15) is rectangular in shape, in the area where there is an intersection between the antenna line and heating wire, the insulation layer matches the shape of the intersection at that point and extends along one of the antenna line or heating wires by a predetermined range as shown in Figure 1.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/
December 1, 2022						Primary Examiner, Art Unit 3761